Citation Nr: 0002297	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-10 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action which 
denied entitlement to a total disability rating due to 
individual unemployability.


REMAND

The veteran is seeking a total disability rating based on 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities are maxillary 
sinusitis, assigned a 30 percent evaluation, and hallux 
valgus, assigned a noncompensable evaluation.  The veteran 
contends, in essence, that his service-connected disabilities 
have interfered with his ability to work as a farmer.

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Hence, 
consideration of appropriate evaluation to be assigned for 
each service-connected disability is an integral part of the 
total rating inquiry.

With regard to the veteran's maxillary sinusitis, the Board 
notes that the veteran received a thorough otolaryngological 
examination in October 1997 in conjunction with a claim for 
an increased rating for maxillary sinusitis.  As such, the 
examiner did not comment on the veteran's employability as a 
result of the service-connected disability.  With regard to 
the veteran's hallux valgus, the Board notes that in his July 
1998 substantive appeal to the Board, the veteran raised the 
issue of an increased evaluation for his service-connected 
hallux valgus.  This issue is inextricably intertwined with 
the issue currently on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  However, this issue has not been adjudicated by the 
RO and as a result, the veteran has not received a current VA 
examination.  Thus, the record contains no medical opinion as 
to impact of the veteran's service-connected disabilities, 
either alone or in concert, on his ability to obtain and 
retain substantially gainful employment.  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  

In light of the foregoing, the Board finds that, after 
obtaining and associated with the record all outstanding 
records of pertinent medical treatment, the RO should 
schedule the veteran to undergo appropriate examination to 
obtain medical opinion as to the impact of his service-
connected disabilities on his employability.  Then, the RO 
should consider the veteran's claim for an increased rating 
for hallux valgus in conjunction with adjudication of the 
TDIU claim.

Accordingly, the case is hereby REMANDED to the RO for 
further development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected maxillary sinusitis and 
hallux valgus from all VA and/or non-VA 
health care providers identified by the 
veteran.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to determine the current 
severity of the veteran's service-
connected maxillary sinusitis and hallux 
valgus.  All indicated tests and studies, 
including X-rays are to be conducted, and 
all findings should be reported in 
detail.  Each examiner is requested to 
render an opinion as the effect of the 
veteran's maxillary sinusitis and hallux 
valgus, alone and in concert, upon the 
veteran's employability.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.

3.  The RO should then review the claims 
file to determine that all actions 
requested by the Board have been 
accomplished.  If any such action is not 
accomplished, or is deficient in any 
manner, immediate corrective action 
should be undertaken.  

4.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for an increased 
rating for hallux valgus, then adjudicate 
the veteran's claim of entitlement to 
TDIU.  

5.  If the determination on appeal 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
Supplemental Statement of the Case and be 
given the opportunity to respond before 
the case is returned to the Board.  
However, the veteran and his attorney are 
reminded that appellate review over any 
issue not currently in appellate status 
(such as the claim for a compensable 
evaluation for hallux valgus) may be 
obtained only if a timely notice of 
disagreement, and after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




